Citation Nr: 0522075	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-28 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a right ankle 
disorder, to include arthritis. 

3.  Entitlement to service connection for chorioretinal scar, 
right eye.

4.  Entitlement to rating in excess of 30 percent for 
migraine headaches. 

5.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD), with hiatal hernia. 

6.  Entitlement to a rating in excess of 10 percent for right 
shoulder impingement syndrome (major). 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2001 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which granted service connection for GERD and hiatal 
hernia, evaluated as 10 percent disabling; and service 
connection for migraines and right shoulder impingement, each 
evaluated as noncompensably disabling.  That rating action 
also denied service connection for hearing loss, a right 
ankle disorder, low back pain, bilateral knee pain, and right 
eye chorioretinal scar.  

By a rating action, dated in April 2005, the RO increased the 
evaluation for the veteran's migraine headaches from 0 
percent to 30 percent, effective September 1, 2001.  The RO 
also increased the evaluation for the right shoulder 
impingement syndrome from 0 percent to 10 percent, effective 
September 1, 2001.  As the assigned ratings do not represent 
the highest possible rating available under the VA Schedule 
for Rating Disabilities (Rating Schedule), the veteran's 
appeal of the assigned disability evaluations for his 
service-connected migraine headaches and right shoulder 
disorder continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  

In a September 2003 substantive appeal (VA Form 9), in 
response to a July 2003 statement of the case (SOC), the 
veteran withdrew his claim for service connection for low 
back pain and bilateral knee pain.  See 38 C.F.R. § 20.204 
(2004).  Thus, those issues are no longer in appellate 
status.  

The issues of entitlement to service connection for a right 
ankle disorder, service connection for chorioretinal scar, 
right eye, entitlement to a rating in excess of 10 percent 
for GERD, and entitlement to a rating in excess of 30 percent 
for migraine headaches, are addressed in the REMAND portion 
of the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran is not shown by competent medical evidence to 
have current bilateral hearing loss by VA standards.  

3.  The veteran's right shoulder impingement has been 
manifested by subjective complaints of pain with activity.  
The objective evidence reveals tenderness to palpation over 
the AC joint, with range of motion in the right shoulder of 
150 degrees of flexion, 95 degrees of abduction, external 
rotation to 90 degrees, and internal rotation to 90 degrees, 
with no objective evidence of functional impairment, 
weakness, fatigue, lack of endurance, incoordination, or 
significant limitation from pain.  

4.  The right shoulder motion is not limited to the shoulder 
level or less; recurrent dislocation with infrequent episodes 
and guarding of arm movements at the shoulder level is not 
shown; there is no malunion of the humerus with moderate 
deformity; there is no nonunion of the clavicle or scapula 
with loose movement; and ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  

2.  The criteria for an initial rating in excess of 10 
percent for right shoulder impingement syndrome (major) are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Codes 5201, 5203 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of August 2001, the RO granted service 
connection for right shoulder impingement, evaluated as 0 
percent disabling; the RO also denied service connection for 
bilateral hearing loss.  Only after that decision was 
promulgated did the RO, in June 2003, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  The discussions in the August 
2001 rating decision appealed, the July 2003 statement of the 
case (SOC), the October 2003 supplemental statement of the 
case (SSOC), the April 2005 rating decision, and the April 
2005 SSOC (especially when considered collectively) informed 
him of the information and evidence needed to substantiate 
his claims and complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran on June 3, 2003, 
March 17, 2004, and on April 11, 2005, were not given prior 
to the first RO adjudication of the claim, the notices were 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were 
provided, the case was readjudicated and an SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
veteran as pertinent to his claims.  The veteran was accorded 
examinations for disability evaluation purposes in May 2001 
and March 2005.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the August 2001 rating decision on appeal 
has not resulted in any prejudice to the veteran.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The veteran was seen for numerous conditions during his 30 
years of active duty.  In July 1987, the veteran was 
diagnosed with high frequency hearing loss, left ear, not 
considered disabling NCD.  In July 1998, the reported a 
history of noise exposure; he was afforded an ENT evaluation, 
and diagnosed with mild high frequency hearing loss, 
bilateral, predisposed.  He was seen in October 2000 for 
complaints of right shoulder pain for the past 6 months; no 
trauma was reported.  X-ray study of the right shoulder was 
normal.  The impression was right shoulder impingement.  On 
the occasion of his retirement examination in May 2001, an 
Audiological examination revealed pure tone thresholds of 15, 
10, 10, and 20 decibels in the right ear, and 20, 20, 15, and 
35 decibels in the left ear at the 500, 1000, 2000, and 4000-
Hertz levels, respectively.  The assessment was high 
frequency hearing loss, NCD.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in May 2001, at which time he 
reported a three-year history of right shoulder impingement.  
The veteran indicated that MRI did not show any internal 
structural damage.  He noted that the arm was injected 
several times, without relief; the pain was primarily on 
abduction.  Following a physical examination, the pertinent 
diagnosis was right shoulder impingement syndrome; the 
examiner noted that the shoulder disorder did not preclude 
the veteran from doing any heavy lifting with the right arm 
or raising the right arm over the shoulder.  

The veteran was also afforded an Audiological evaluation in 
May 2001, at which time he reported great difficulty with 
hearing, especially when there is background noise.  The 
veteran reported 26 years of noise exposure while in the 
military; he denied having any other noise exposure.  On the 
authorized Audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
15
20
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner indicated that the veteran had normal hearing from 
250 to 4000 Hz sloping to a mild sensironeural hearing loss 
at 8000 Hz in the right ear.  The left ear had normal hearing 
from 250 to 3000 Hz sloping to a mild sensorineural hearing 
loss 4000 to 8000 Hz.  

Received in October 2002 were private treatment notes, dated 
from December 2001 to May 2002, reflecting treatment for 
several disabilities.  These records do not reflect any 
complaints of or treatment for hearing loss or a right 
shoulder impingement.  Received in February 2005 were VA 
progress notes, dated from June 2003 to September 2004, which 
show that the veteran received ongoing clinical evaluation 
and treatment for several unrelated disabilities.  These 
records do not reflect any complaints of or treatment for 
hearing loss or a right shoulder impingement.  

The veteran was afforded another VA examination in March 
2005, at which time he indicated that he had symptoms every 
day with any activity; he particularly complained of pain 
with abduction.  The veteran indicated that he had not 
received any improvement with intraarticular steroid 
injections; he stated that he basically tried to avoid 
triggers.  He denied any flare-ups.  He noted he was able to 
perform his activities of daily living; however, he had to 
modify some of them.  Range of motion in the right shoulder 
revealed 90 degrees of internal and external rotations, 
bilaterally, with complaints of pain.  He was able to forward 
flex to 180 degrees, bilaterally, but complained of pain in 
the right shoulder past 150 degrees.  He was able to abduct 
to 95 degrees on the right, and 180 degrees on the left.  
There was tenderness to palpation over the AC joint.  There 
was negative Hawkins' sign on the right.  There was no 
weakness, incoordination, fatigability or further limitation 
in range of motion with repetitive range of motion.  X-ray 
study of the right shoulder was normal.  The pertinent 
diagnosis was right shoulder impingement.  


III.  Legal Analysis-Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Here, the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss, as it is not shown that he has a current bilateral 
hearing loss disability as defined by VA regulations.  The 
most recent May 2001 VA Audiological examination failed to 
demonstrate an auditory threshold greater than 40 decibels in 
either ear, and with only one reading over 26 decibel at the 
4000 Hz level in the left ear.  Speech recognition using the 
Maryland CNC Test was not less than 94 percent in either ear.  
See 38 C.F.R. § 3.385.  

Although the possibility has been suggested that the veteran 
may have experienced hearing loss as a result of noise 
exposure during service, he has not demonstrated the degree 
of hearing loss as defined by 38 C.F.R. § 3.385 for which a 
hearing loss disability would be said to be present.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As there has not been a diagnosis of a hearing loss 
disability within the evidence of record, it follows that the 
evidence does not show that the veteran was diagnosed with a 
bilateral hearing loss disability within one year following 
his separation from service.  As such, service connection on 
a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107 (West 2002).  


IV.  Legal Analysis-Increased rating.

The veteran's service-connected right shoulder disorder is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  That Diagnostic Code 
provides for a 20 percent disability rating when shoulder 
motion is limited to shoulder level.  Limitation of motion of 
the arm to midway between side and shoulder level warrants a 
30 percent rating in the major arm and a 20 percent rating in 
the minor arm.  Limitation of motion of the arm to 25 degrees 
from side warrants a 40 percent rating in the major arm and a 
30 percent rating in the minor arm.  

The subjective evidence demonstrates complaints of pain in 
the right arm primarily with abduction.  The most recent VA 
examination in March 2005 reported 150 degrees of flexion and 
95 degrees of abduction in the right shoulder.  It is clear 
that the veteran's service-connected right shoulder 
disability results in pain and some limitation of motion.  In 
this regard, normal range of motion of the shoulder is from 0 
to 180 degrees flexion, 0-90 degrees internal and external 
rotation, and 0-180 degrees shoulder abduction.  See 38 
C.F.R. § 4.17, Plate I.  However, even considering the most 
severe reported limitation of motion, the criteria for an 
evaluation in excess of 10 percent are not met under 
Diagnostic Code 5201, as the objective medical evidence 
demonstrates shoulder flexion beyond 90 degrees and external 
rotation to at least 45 degrees.  Furthermore, the veteran's 
right shoulder symptomatology does not meet the criteria for 
an evaluation in excess of 10 percent under Diagnostic Code 
5203, as the medical evidence does not demonstrate 
dislocation of the clavicle or scapula or nonunion with loose 
movement.  X-ray study of the right shoulder in March 2005 
was reported as normal.  

The Board recognizes the veteran's complaints of pain in his 
right shoulder.  However, the 10 percent rating currently 
assigned contemplates the veteran's pain and any additional 
functional loss.  As previously noted, the Court held in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that where an 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
March 2005 VA examination of the right shoulder revealed pain 
with movement on internal and external rotation, but no 
weakness or fatigability.  In evaluating the veteran's right 
shoulder disorder, the Board has considered the veteran's 
subjective complaints of pain and additional functional loss.  
Nevertheless, the criteria for a rating in excess of the 
current 10 percent have not been met.  Moreover, even 
considering the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b), the evidence does not otherwise show that the 
degree of impairment more nearly approximates the criteria 
for a rating in excess of 10 percent under applicable 
diagnostic criteria.  See also 38 C.F.R. § 4.7.  

Finally, the Board notes that the percentage ratings under 
the Rating Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's service-
connected right shoulder disorder results in marked 
interference with employment or frequent periods of 
hospitalization.  The May 2005 VA examiner noted that the 
veteran was able to perform his activities of daily living.  
In the absence of such factors showing that application of 
the regular Rating Schedule standards has been rendered 
impractical, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for bilateral hearing loss is denied.  

A disability evaluation in excess of 10 percent for right 
shoulder impingement syndrome (major) is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  


A.  Service connection for a right ankle disorder.

Generally, in order to establish service connection, there 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence (such as a medical 
opinion or evidence of a continuity of symptomatology) 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this regard, the service medical records show that the 
veteran was seen on December 1, 1998 with complaints of right 
ankle pain for the past 3 months; he indicated that he was 
unable to do even one push-up.  He noted that the right ankle 
"puffed up" one week ago.  The assessment was right ankle 
pain with swelling.  He was again seen on December 9, 1998, 
complaining of pain in the right ankle; he also reported 
difficulty walking.  Following a physical examination, the 
veteran was diagnosed with gout.  

The veteran was afforded a VA examination in May 2001, at 
which time he indicated that he developed swelling in his 
right ankle after running his performance testing in the 
military; he was told not to do anymore running.  He noted 
that x-ray study of the right ankle showed degenerative joint 
disease.  Following physical examination of the veteran, it 
was noted that x-ray study of the right ankle was normal.  
However, private treatment reports reveal a finding of mild 
degenerative change within the right ankle on x-ray study in 
September 2002.  However, no opinion was offered as to the 
date of onset or etiology for the right ankle disorder.  

In this regard, the Board notes that the record clearly 
establishes the presence of a right ankle disorder.  The 
record on appeal does not, however, contain medical opinions 
as to whether the ankle disorder is related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2004) [medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Therefore, because medical opinion evidence as 
to the etiology of the veteran's current right ankle disorder 
is critical to his claim, a remand is needed to schedule him 
for a VA examination to obtain an opinion.  38 U.S.C.A. 
§ 5103A(d).  

B.  Service connection for chorioretinal scar, right eye.

On the occasion of his enlistment examination in August 1971, 
the veteran's visual acuity was reported as 20/20 in the 
right eye.  When seen in the optometry clinic in August 1975, 
it was noted that the veteran had prescription glasses for 
driving only.  It was indicated that he had a history of 
being hit in the left eye and being unconscious in boot camp.  
The veteran was noted to have exophoria with distant vision.  
In July 1987, visual acuity in the right eye was reported as 
20/200, corrected to 20/20.  In July 1993, it was noted that 
the veteran wore corrective lenses, and distant visual acuity 
corrected to at least 20/20 in both eyes.  In July 1998, the 
veteran complained of decreased night vision; examination 
revealed an old corneal scar in the right eye.  The pertinent 
diagnosis was ametropia.  

The veteran was next seen in April 2000, complaining of 
irritation in the right eye; conjunctivitis was noted.  He 
was again seen in May 2000, with complaints of refraction.  
An oval chorioretinal sharp mark was noted in the right eye.  
The impression was CMA; a follow up evaluation was 
recommended in 6 months, in order to monitor a chorioretinal 
lesion.  The veteran was seen in March 2001, at which time it 
was noted that the chorioretinal lesion was stable.  On the 
occasion of his retirement examination in May 2001, the 
veteran reported a growth in the right retina.  Distant 
visual acuity in the right eye was reported as 20/400, 
corrected to 20/17.  No pertinent diagnosis was reported.  

Following an evaluation by a VA optometrist, in May 2001, it 
was noted that the veteran had visual acuity of 20/20 in both 
eyes, with peripheral temporal chorioretinal scar, right, 
about 2 DD in size, not interfering with visual performance.  

Choroiditis, according to the criteria of Diagnostic Code 
6005, is rated based on the criteria of Diagnostic Code 6009 
for unhealed injury of the eye from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest- 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating is assigned during active pathology. 

In this regard, the Board notes that the service medical 
records report a finding of a chorioretinal lesion, and the 
recent VA examination noted a chorioretinal scar in the right 
eye; however, the fact remains that the claims folder 
contains no competent evidence of an injury to the veteran's 
right eye during service.  Furthermore, although the May 2001 
VA examiner indicated that the chorioretinal scar was not 
interfering with visual performance, this doctor specifically 
state that he did not review any medical records.  
Consequently, the Board determines that, on remand, the 
veteran should be given an opportunity to undergo another VA 
visual examination by an examiner who has not previously 
examined him and who has access to his claims folder to 
determine the nature, extent, and etiology of any disability 
involving the right eye.  

The VCAA directs that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991) (holding that the fulfillment of the duty to 
assist includes conducting a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one).  Given the evidence 
currently of record, the Board finds that the veteran should 
be afforded a comprehensive vision examination to determine 
the nature and extent of his eye disorder.  

C.  Increased rating for headaches.

The veteran maintains that he entitlement to a rating in 
excess of 30 percent for his migraine headaches.  

The veteran's migraine headaches are currently rated as 30 
percent under Diagnostic Code 8100.  Under Diagnostic Code 
8100, a 30 percent evaluation is contemplated where there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 8100, is warranted upon a showing of very frequent 
migraine headaches, which are completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  

In connection with his claim, the veteran underwent a VA 
neurological evaluation in March 2005.  At that time, it was 
noted he suffered from headaches.  The veteran indicated that 
he had headaches every week, and they lasts two to three 
days.  The veteran described his headaches as 8-9 on a scale 
of 1-10.  The veteran reported experiencing nausea with the 
onset of his headaches; he indicated that when he had 
headaches, he was unable to get out of bed.  However, the 
examination report does not specifically address the criteria 
for evaluating migraine headaches as set forth in the VA's 
Rating Schedule at 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).  The VA examiner did not address the frequency or 
duration of the veteran's headaches or whether he experiences 
"prostrating" attacks.  And the Board cannot rate the 
veteran's headaches on factors other than those listed in the 
rating schedule.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Consequently, the case must be remanded to the RO to 
schedule him for further medical evaluation addressing the 
applicable rating criteria.  


D.  Increased rating for GERD, with hiatal hernia.

Although the veteran was provided a VA examination in March 
2005 to evaluate his GERD and hiatal hernia, the examiner 
noted that he did not have the claims file or any medical 
records for review.  A medical examination that is not based 
upon a complete and accurate history is inadequate for rating 
purposes and "frustrates effective judicial review."  West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Moreover, the examination 
report does not include the objective clinical findings 
necessary to evaluate the veteran's service-connected GERD 
and hiatal hernia under the Rating Schedule, and more 
specifically, under 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The AMC or RO should request the 
veteran to identify all medical providers 
from whom he has received treatment for 
his eye disorder, right ankle, GERD, and 
migraine headaches since May 2001.  The 
AMC or RO should obtain copies of all 
treatment records referred to by the 
veteran, which have not already been 
associated with the claims folder.  All 
VA treatment records not already on file 
must be obtained regardless of whether 
the veteran responds to the foregoing 
request.  

2.  Thereafter, the AMC or RO should make 
arrangements to accord the veteran a VA 
examination by a specialist in eye 
disorders, who has not previously 
examined him, to determine the nature, 
extent, and etiology of any eye disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent pathology 
associated with the veteran's visual 
acuity, which is found on examination, 
should be noted in the report of the 
evaluation.  After reviewing the 
veteran's claims folder as well as 
interviewing and examining him, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50/50 probability) that 
any current right eye disorder is related 
to the in-service complaints or any 
incident of service.  

3.  The veteran should be afforded a VA 
orthopedic examination, in order to 
determine the nature and etiology of any 
right ankle disorder found.  The examiner 
should elicit a detailed history from the 
veteran concerning the right ankle injury 
he sustained during service, the symptoms 
he experienced during service, and the 
continuing symptoms he has had since 
then.  The claims folder must be 
available to, and reviewed by, the 
examiner.  All tests and studies deemed 
necessary by the examiner should be 
performed.  The examiner should report 
the pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner should provide opinions as 
to whether it is at least as likely as 
not (50 percent or more) that any current 
right ankle disorder is related to the 
veteran's period of military service.  

4.  The veteran should also be afforded a 
gastrointestinal examination to determine 
the severity of his service-connected 
GERD.  The claims folder must be made 
available to the examining physician and 
the physician should state that he/she 
has reviewed the claims folder in the 
report of examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
report the pertinent medical complaints, 
symptoms and clinical findings in detail.  
The examiner should specifically comment 
on the presence or absence of pain, 
vomiting, weight loss, hematemesis, 
melena, anemia, epigastric distress, 
dysphasia, pyrosis, regurgitation, and 
substernal, arm, or shoulder pain 
associated with GERD.  The examiner 
should also describe any impairment of 
health due to GERD as severe, 
considerable, or less than considerable.  
A complete rationale for any opinion 
expressed must be provided.  

5.  The veteran should also be scheduled 
for an appropriate VA examination to 
obtain a medical opinion concerning the 
severity of his migraine headaches.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The claims folder and a 
copy of this remand must be made 
available for a review of his pertinent 
medical history, and the evaluating 
physician should confirm that he or she 
has reviewed the claims folder.  Taking 
into account the observations made in the 
examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to each of the 
following questions:

(a.) Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

(b.) If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequently completely prostrating and 
prolonged?

(c) If the veteran's headaches are found 
to be representative of characteristic 
prostrating attacks, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.

If the examiner determines that it simply 
is not feasible to respond to any of the 
above questions, then he/she should 
explain why this is not possible. The 
complete rationale for all opinions 
expressed should be discussed, and 
relevant information from the claims file 
identified.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative must then 
be afforded an opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


